United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 01-1173
                                  ___________


Conseco Finance Servicing         *
Corporation.,                     *
                                  *
        Appellant,                *
                                  *
  vs.                             * Appeal from the United
                                  * States District Court
North American Mortgage Company, * for the Eastern District
                                  * of Missouri.
        Appellee.                 *
                                  * [UNPUBLISHED]
                              __________

                         Submitted: September 12, 2001
                             Filed: January 15, 2002
                                  __________

Before MORRIS SHEPPARD ARNOLD and BRIGHT, Circuit Judges, and
BOGUE,1 District Judge.
                        _________
PER CURIAM.

       Conseco Finance Servicing Corporation (“Conseco”) sought a temporary
restraining order and, subsequently, a permanent injunction against North American


      1
        The Honorable Andrew W. Bogue, United States Senior District Judge for the
District of South Dakota, sitting by designation.
Mortgage Company (“North American”) alleging misappropriation of trade secrets
and tortious interference with business relationships. The district court2 granted a
limited permanent injunction which required one former Conseco employee to return
14 customer files he had at his home. Conseco appealed to this Court arguing the
district court erred in concluding that the customer lists were not trade secrets, that
North American could solicit at-will employees, and that no trade secrets were
misappropriated.

       The district court issued a very well reasoned opinion discussing the relevant
facts and applying the well-established law in both trade secret and employment law.
We conclude that a comprehensive opinion in this case would lack precedential value,
accordingly, we affirm on the basis of the district court’s rulings without further
discussion. See 8th Cir. R. 47B.

   A true copy.

          Attest:

             CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri.
                                          2